Citation Nr: 0126626	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  96-29 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for duodenal ulcer 
disease.

3.  Entitlement to an increased rating for service-connected 
myositis, right cervical paravertebral muscles, right 
shoulder impingement syndrome, currently evaluated as 10 
percent disabling.

4.  Entitlement to an effective date earlier than June 2, 
1993, for the assignment of a 10 percent disability rating 
for service-connected myositis, right cervical paravertebral 
muscles, right shoulder impingement syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from March 23 to September 
20, 1982.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, that denied service connection for 
a hiatal hernia; denied a petition to reopen a claim for 
service connection for duodenal ulcer disease; and assigned a 
10 percent rating for service-connected myositis, right 
cervical paravertebral muscles, right shoulder impingement 
syndrome, effective from June 2, 1993.   

In January 2001, a hearing was held before the undersigned 
Board member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2001).  

The claims for service connection for a hiatal hernia and for 
an increased rating for a right shoulder disorder, as well as 
the petition to reopen a claim for service connection for 
duodenal ulcer disease are the subject of the remand 
immediately following this decision.


FINDINGS OF FACT

1.  The veteran filed a claim for an increased disability 
rating for his service-connected right shoulder condition, 
evaluated as noncompensable, on June 2, 1993.

2.  In September 1995, the RO granted a 10 percent rating for 
service-connected myositis, right cervical paravertebral 
muscles, right shoulder impingement syndrome, effective from 
June 2, 1993. 

3.  The medical evidence in the claims file does not reflect 
an increase in the degree of impairment warranting the 
assignment of 10 percent rating for the veteran's 
service-connected right shoulder condition for the period 
from June 2, 1992, to June 2, 1993.


CONCLUSION OF LAW

An effective date earlier than June 2, 1993, is not warranted 
for the assignment of a 10 percent rating for service-
connected myositis, right cervical paravertebral muscles, 
right shoulder impingement syndrome.  38 U.S.C.A. § 5110(a), 
(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(1), (2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran originally claimed entitlement to service 
connection for a right shoulder disorder in October 1982.  In 
November 1983, the RO granted service connection for 
myositis, right cervical paravertebral muscles (shoulder 
condition).  A noncompensable disability rating was assigned 
under Diagnostic Code 5021-5301, effective from September 21, 
1982, the day following the veteran's separation from 
service.  The RO notified the veteran of its decision and of 
his appellate rights by letter dated February 22, 1984.  He 
did not appeal.  

In May 1986, the veteran sought reevaluation of the 
disability rating assigned for his right shoulder disorder.  
The RO denied entitlement to a compensable rating for this 
condition in December 1987 and notified the veteran of its 
decision and of his appellate rights by letter dated January 
8, 1988.  He did not appeal. 

The veteran submitted a written statement to the RO in 
February 1988, making no mention of the right shoulder claim.  
He requested only that a claim for service connection for 
ulcer disease be reopened.  He also submitted VA treatment 
records dated in January 1988 showing treatment for 
conditions other than a right shoulder disorder.

The veteran next requested reevaluation of the disability 
rating assigned for his right shoulder disability in a 
statement received at the RO on June 2, 1993.  He stated that 
this condition had worsened in severity.  In conjunction with 
the claim, he provided VA treatment records dated from 
December 1990 to May 1992 showing no complaints or findings 
of a right shoulder disorder.

The veteran was afforded a VA examination in July 1993.  
Based upon this examination report, in September 1995 the RO 
assigned a 10 percent rating for myositis, right cervical 
paravertebral muscles, right shoulder impingement syndrome, 
effective from June 2, 1993, the date of the veteran's claim 
for a higher rating.  The veteran appealed the RO's decision 
concerning the effective date to the Board.

In September 2000, additional VA treatment records of the 
veteran were associated with the clams folder, including 
those dated from May 1992 to June 1993.  In June 1992, the 
veteran gave a history of a chronic muscle disorder.  He was 
not in distress or acutely ill.  The examiner diagnosed a 
chronic muscle disorder.   

The veteran testified at a hearing before the Board in 
January 2001.  He stated that he was entitled to an effective 
date for a 10 percent rating for this right shoulder disorder 
in 1983 because he took steps toward an appeal of the RO's 
November 1983 rating decision. 

II.  Legal analysis

A.  Duty to assist

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

VA has fulfilled the notice and duty to assist requirements 
as they pertain to this particular case.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  For instance, the veteran was notified of 
the information necessary to substantiate his claim by means 
of the discussions in the December 1998 statement of the case 
and September and November 2000 supplemental statements of 
the case.  
See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. 
Reg. 45620, 45630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(a)-(b)).  VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed. 

Additionally, the RO obtained the veteran's service medical 
records and VA treatment records.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
He has not identified any additional unobtained evidence that 
could be relevant to the claim.  There is more than 
sufficient evidence of record to decide this claim properly 
and fairly.

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this issue to the RO for its consideration of the 
requirements of the VCAA.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his claim.  A 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this particular issue on 
appeal, without referral to the RO for initial consideration 
under VCAA, poses no harm or prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Additionally, the Board's consideration of 
the VCAA regulations in the first instance is not prejudicial 
to the veteran because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  


B.  Application of law to the facts

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 1991).  The 
corresponding VA regulation expresses this rule as "date of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1) (2001).  Under the general 
rule provided by the law, an effective date for an increased 
rating may be assigned later than the date of receipt of 
claim -- if the evidence shows that the increase in 
disability actually occurred after the claim was filed -- but 
never earlier than the date of claim.  

The law provides one exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2) 
(West 1991).  If the evidence shows that the increase in 
disability occurred prior to the date of receipt of claim, 
the RO may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating was received within a 
year of the date that the increase occurred.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2001); see 
Harper v. Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 
12-98.

Moreover, the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) (Court) 
stated in Harper that the phrase "otherwise, date of receipt 
of claim" in paragraph (2) of the regulation "refers to the 
situation in which a factually ascertainable increase 
occurred more than one year prior to the receipt of the claim 
for such increase."  See Harper, 10 Vet. App. at 126; see 
also VAOPGCPREC 12-98 at 3.  Such an increase must still 
exist at the same level of severity presently, of course, 
because VA compensation is awarded for present or current 
levels of disability and not for disability that existed in 
the past but no longer exists currently.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan, 
10 Vet. App. at 521.

With regard to determining the date of receipt of claim, the 
veteran was denied entitlement to a compensable disability 
evaluation for his service-connected right shoulder disorder 
by means of a December 1987 RO decision.  A decision of a 
duly-constituted rating agency or other agency of original 
jurisdiction is final and binding as to all field offices of 
the Department as to written conclusions based on evidence on 
file at the time the veteran is notified of the decision.  
38 C.F.R. § 3.104(a) (2001).  Such a decision is not subject 
to revision on the same factual basis except by a duly 
constituted appellate authority.  Id.  The veteran has one 
year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an NOD 
is not filed within that time.  38 U.S.C.A. § 7105(b) and (c) 
(West 1991); 38 C.F.R. §§ 3.160(d) and 20.302(a) (2001).

The veteran was notified of the RO's December 1987 decision 
and of his appellate rights by letter dated January 8, 1988.  
This letter was mailed to his most recent address of record.  
Despite the veteran's contentions to the contrary, he did not 
appeal.  The only correspondence received from the veteran 
within one year of the January 8, 1988, letter was a 
Statement in Support of Claim received on February 10, 1988.  
However, the veteran made no mention of his right shoulder 
claim in this document.  He requested only that a claim for 
service connection for ulcer disease be reopened.  
Additionally, the January 1988 VA treatment notes submitted 
with the statement showed no treatment for a right shoulder 
disorder.  Regardless, the filing of additional evidence does 
not extend the time limit for filing an appeal.  See 
38 C.F.R. § 2.304 (2001).  Therefore, the RO's December 1987 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302 (2001).

The veteran submitted his claim for an increased disability 
rating for his service-connected right shoulder disorder on 
June 2, 1993.  See 38 C.F.R. § 3.1(p) (2001). Because he had 
filed a formal claim for disability compensation under 38 
C.F.R. § 3.151 in October 1982 which was granted, he obtained 
the procedural benefit bestowed by 38 C.F.R. § 3.155(c), and 
was not again required to file a formal claim as required by 
38 C.F.R. § 3.155(a).  Indeed, there is no application form 
required for an increased rating claim. 

As the case comes to the Board on appeal, a noncompensable 
rating was in effect for the veteran's right shoulder from 
September 21, 1982, and a 10 percent rating was in effect 
from June 2, 1993.  The Board will examine the relevant 
evidence of record to see whether it is "ascertainable" 
that a 10 percent rating was warranted within a year prior to 
receipt of claim for an increase on June 2, 1993, i.e., as 
early as June 2, 1992.  See Hazan, 10 Vet. App. at 521 
(holding that, at the time that new evidence was received 
which constituted a claim for an increase, the question 
before the Board was:  On the basis of that evidence and all 
prior evidence, when was an increase in disability 
"ascertainable"?).  

The evidence must be viewed in the context of the criteria in 
the VA Schedule for Rating Disabilities for evaluating the 
degree of disability resulting from the service-connected 
right shoulder disorder.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate diagnostic codes identify the various disabilities.  
Id.  It is necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2001), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001). 

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court  held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§  4.40 and 4.45 
(regulations pertaining to functional loss and factors of 
joint disability attributable to pain).  To the extent 
possible, the degree of additional loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.

The 10 percent rating assigned for the veteran's right 
shoulder disorder is in effect under Diagnostic Code 5301-
5021.  A 10 percent rating is available under Diagnostic Code 
5301 where there is moderate impairment of Muscle Group I.  
38 C.F.R. § 4.73, Diagnostic Code 5301 (2001).  Under 
Diagnostic Code 5021, myositis is rated on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5021 (2001); see 
also 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2001).  
Unfortunately, no medical evidence was received in 
conjunction with the veteran's increased rating claim dated 
prior to June 2, 1993, (the effective date of the increased 
rating assigned by the RO) on which a determination might be 
based as to whether it was factually ascertainable that an 
increase in severity of the service-connected right shoulder 
disability had occurred warranting the assignment of a 10 
percent rating under these diagnostic codes.  The veteran's 
VA treatment records dated since 1990 do not contain any 
complaints or findings pertaining to his right shoulder.  The 
June 17, 1992, VA treatment note contained a diagnosis of a 
chronic muscle disorder, but did not indicate which muscles 
were involved or provide any objective findings as to the 
severity of the condition.  Nor did the veteran provide any 
specific complaints at that time.  Accordingly, this evidence 
did not support a 10 percent evaluation under Diagnostic Code 
5301-5021.  

The veteran requested an effective date in 1983, but he could 
not receive an effective date any earlier than one year prior 
to the date of receipt of his claim if there were evidence 
showing an increase in disability within that one-year 
period. 

The Board has also considered whether an "informal" claim 
for an increased rating -- in the form of a VA outpatient or 
hospital examination report or VA report of hospitalization 
as defined in section 3.157(b)(1) -- was received since the 
last final disallowance of the claim in December 1987.  
Lalonde v. West, 12 Vet. App. 377, at 381 (1999).  However, 
none of the VA outpatient records noted above meets the 
requirements for an informal claim for an increased rating 
for the service-connected right shoulder disorder because 
none of them provides a "report of examination" of the 
service-connected disability, a requirement that must be met 
for a VA outpatient report to be considered an informal claim 
for an increased rating.  38 C.F.R. § 3.157(b) (2001).  
Although section 3.157(b) contemplates that an outpatient 
record may provide a "report of examination", an outpatient 
record which does not provide such a report does not meet the 
requirements of section 3.157 for an informal claim.  Reports 
of outpatient visits for limited purposes, such as for 
monitoring medication, may not address the rating criteria in 
the same detail that a VA examination for rating purposes 
would because the report is not written for the purpose of 
depicting the level of disability for rating purposes.  
Therefore, although section 3.157(b) contemplates a situation 
where an outpatient record may provide a "report of 
examination", the outpatient records in this case did not so 
provide. 

Instead, the notes on the outpatient records in this case are 
minimal and do not provide sufficient detail of examination 
findings relevant to the rating criteria for ascertaining 
that the service-connected right shoulder disorder had 
increased in disability.  Rather, the June 17, 1992, 
outpatient treatment note did not identify any specific 
muscles or record any subjective complaints or objective 
findings concerning a chronic muscle disability.  Moreover, 
as discussed above, this record does not provide information 
demonstrating that the degree of disability had increased to 
warrant a 10 percent rating as provided by the rating 
criteria. 

Therefore, the preponderance of the evidence is against the 
assignment of an effective date earlier than June 2, 1993, 
for a 10 percent rating for service-connected myositis, right 
cervical paravertebral muscles, right shoulder impingement 
syndrome.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
4.3 (2001).

ORDER

Entitlement to an effective date earlier than June 2, 1993, 
for the assignment of a 10 percent rating for service-
connected myositis, right cervical paravertebral muscles, 
right shoulder impingement syndrome, is denied.


REMAND

Hiatal hernia

A remand is required for compliance with the notice and duty 
to assist provisions contained in the VCAA, including the 
need to conduct an examination.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claim so that he is afforded every possible consideration.

The veteran maintains that his hiatal hernia was incurred 
during active service.  He reports that he first noticed 
symptoms of a hiatal hernia during active service while doing 
abdominal exercises, but was not treated for this condition 
during service because the emphasis was on his ulcer.
  
Service medical records disclose that the veteran complained 
of gastrointestinal problems beginning in July 1982, 
eventually diagnosed as duodenal ulcers.  An upper 
gastrointestinal (UGI) series in August 1982 showed no hiatal 
hernia.  A post-service UGI in April 1983 was also without 
evidence of hiatal hernia.  A hiatal hernia was first 
demonstrated on UGI in July 1986.  The veteran has not been 
afforded a VA gastrointestinal examination and no medical 
opinion has been obtained.

To ensure that the duty to assist the veteran has been 
fulfilled, he should be afforded a VA gastrointestinal 
examination in order to obtain an opinion as to whether it is 
at least as likely as not that his current hiatal hernia had 
its onset during active service or is related to any in-
service disease or injury.  See 38 U.S.C.A. § 5103A(d) (West 
Supp. 2001); 66 Fed. Reg. 45620, 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(4)).


Duodenal ulcer disease

The veteran's service medical records disclose no complaints 
or findings of ulcer disease on entrance examination in 
February 1982.  See 38 U.S.C.A. § 1111 (West 1991).  More 
than five months later in July 1982, the veteran complained 
of abdominal pain for the past five days.  He was eventually 
diagnosed as having duodenal ulcers.  

Despite the fact that ulcers were not noted on entrance 
examination, the RO denied entitlement to service connection 
for duodenal ulcer disease in November 1983 on the grounds 
that the condition pre-existed active service.  See 
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (2001).  
This claim was most recently denied by the RO in March 1988, 
and the veteran did not appeal.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302 (2001).

A review of the file indicates the existence of potentially 
relevant evidence which is not on file.  Specifically, the 
veteran testified in January 2001 that he was treated for his 
ulcer at a VA hospital three months after his separation from 
service.  Any records dated shortly after his separation from 
service could be relevant to whether ulcer disease was 
incurred in or aggravated during active service.  
Accordingly, these records should be obtained on remand.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)); see also Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA records are constructively part of the 
record which must be considered).


Service-connected myositis, right cervical paravertebral 
muscles, right shoulder impingement syndrome

The most recent VA treatment records of the veteran currently 
associated with the claims folder are dated in July 2000.  In 
October 2000, he requested that the RO obtain his VA medical 
records from the San Juan VA Medical Center (VAMC) showing 
treatment for his right shoulder disorder dated since July 
2000.  The RO requested these records in December 2000.  In 
January 2001, the veteran testified that he was last treated 
by VA in November 2000 and underwent testing.  

The San Juan VAMC did not respond to the RO's December 2000 
request for the veteran's records.  It is not reasonably 
certain that additional VA treatment records do not exist and 
any further attempt to obtain the records would be futile.  
See 38 U.S.C.A. § 5103A(b)(3) (West Supp. 2001).  
Accordingly, another attempt to obtain these records is 
warranted.

Finally, although the veteran underwent VA joints 
examinations in July 1999, to ensure that the duty to assist 
him has been fulfilled, he should be afforded an additional 
VA examination after all his treatment records have been 
obtained, and the examiner should be provided access to the 
claims file. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
provide the names of any VA medical 
facilities at which he received treatment 
or evaluation for any gastrointestinal 
disorders or complaints since his 
separation from service to the present, 
and for a right shoulder disorder since 
July 2000 to the present, and the 
approximate dates of such treatment.

2.  The RO should obtain any additional 
VA treatment records reflecting treatment 
of the veteran (including, but not 
limited to, records showing treatment for 
an ulcer three months after his 
separation from service and his treatment 
records from the San Juan VAMC dated 
since July 2000), or any other 
information deemed to be pertinent, that 
is not already of record.  If VA records 
are not available, a negative reply is 
requested.

3.  If any development undertaken 
pursuant to information provided by the 
veteran above is unsuccessful, the RO 
should undertake appropriate notification 
action, to include notifying him what 
efforts were undertaken to develop the 
evidence, what records have been 
obtained, and what further action will be 
taken. 

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, the 
RO should schedule the veteran for a  VA 
gastrointestinal examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted and the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
current hiatal hernia had its onset 
during active service or is related to 
any in-service disease or injury.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

5.  The RO should schedule the veteran 
for a  VA orthopedic/muscle examination.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should note the range of 
motion for the right shoulder and should 
state what is considered normal range of 
motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5021, 5201(2001).  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the right shoulder is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report. 

The examiner should also specifically 
discuss the severity of any muscle 
impairment.  38 C.F.R. § 4.73, Diagnostic 
Code 5301 (2001).  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  Thereafter, the RO should review the 
claims folder and ensure that all the 
foregoing development have been conducted 
and completed in full.  Specific 
attention is directed to the examination 
reports.  The RO should ensure that the 
medical reports are complete and in full 
compliance with the above directives.  
Remand instructions of the Board are 
neither optional nor discretionary.  If 
the reports are deficient in any manner 
or fail to provide the specific opinions 
requested, they must be returned to the 
physicians for correction.  38 C.F.R. 
§ 4.2 (2001); See also Stegall v. West, 
11 Vet. App. 268 (1998).

7.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required by the VCAA.  
If further action is required, undertake 
it before further adjudication of the 
claims.

8.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  He 
is further advised that he should assist 
the RO in the development of his claims, 
and that failure to cooperate or to 
report for any requested examination 
without good 
cause may result in an adverse decision.  
See 38 C.F.R. §§ 3.158, 3.655 (2001); 
Wood v. Derwinski, 1 Vet. App. 191, 193 
(1991).

9.  The RO should then readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  In adjudicating 
the claims the RO should take into 
consideration with heighten mindfulness 
the benefit of the doubt rule.  38 
U.S.C.A. § 5107 (West Supp. 2001).  If 
the evidence is not in equipoise, the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

Then, if the decision with respect to the claims on appeal 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded a reasonable period of time within which to respond 
thereto.  Then, the claims folder should be returned to the 
Board for further appellate consideration, if in order.  The 
veteran need take no action until he is so informed. The 
purposes of this REMAND are to obtain additional information 
and to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 


